Citation Nr: 1544537	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a dependency allowance for spouse and children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to March 1968.

This matter comes before the Board of Veterans'Appeals (Board) from a July 2008 decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona. 

The Veteran testified before the undersigned in July 2015.  A transcript of that hearing is of record.  The Veteran submitted additional documentation at the hearing, and waived the RO's initial consideration thereof.  As such, the Board will consider the submissions.   


FINDINGS OF FACT

1.  The Veteran and S.P. have met the requirements for a marriage under relevant State law, and for VA purposes they are recognized as having a valid marriage for the purposes of dependency allowance.

2.  J.P., D.P., R.P., and M.P. are the Veteran's children for the purposes of dependency allowance. 


CONCLUSIONS OF LAW

1.  The criteria for recognition of marriage between the Veteran and S.P. for the purpose of dependency allowance for a spouse have been met.  38 U.S.C.A. § 103 (c) (West 2014); 38 C.F.R. § 38 C .F.R. § 3.1 (2015).

2.  Criteria for entitlement to a dependency allowance for the Veteran's children, J.P., D.P., R.P., and M.P., have been met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is a slightly unusual case. 

Under the law, a Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2014).  Specific rates are provided for a Veteran's spouse and children.  The purpose of the statute is to defray the costs of supporting the Veteran's dependents when a service-connected disability is of a certain level hindering the Veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f) (West 2015).  The allowance is generally discontinued when a child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. § 3.503 (2015).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
 § 5110(n) (West 2014).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) (2015). The "date of claim" for additional compensation for dependents is the date of a Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1) (2015).  The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2015).

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 C.F.R. 
 § 3.213(a) (2015).

38 C.F.R. § 3.204 indicates that:

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits. 

In addition, the Board notes that the Court has found that, while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

The Veteran is in receipt of service-connected disability benefits at a 100 percent disability rating.  

In November 2006, the DAV (the Veteran's Power of Attorney, or POA) submitted a memorandum requesting entitlement to dependency allowance.  

In April 2006, the Veteran submitted copies of September 1995 court documents stating that he was indicted for false statement in application for a passport.  The documents related that the Veteran used the alias "[redacted]."   

The birth certificates for his children J.P., D.P., and M.P. submitted by the Veteran in 2006, listed no father on them.  The birth certificate for R.P. listed "[redacted]" as the father.  All the children's last names were "P." (the same as S.P.'s last name), and R.P. had also the name "[redacted]" as part of his name.   

Also in 2006, the Veteran' wife, S.P., submitted statements that the Veteran, aka [redacted], is the father of her four children. 

In January 2008, the Veteran submitted a Declaration of Status of Dependents on the appropriate VA form.  Along with this form, he submitted that he had four biological children (J.P., D.P., R.P., and M.P.). He also related that he was married on three previous occasions, and that all his marriages ended in divorce, and that he was now married to S.P.    

In April 2008, the Veteran submitted a letter from the State of Arizona, stating that the divorce decrees for his 1968-69 and 1980-83 marriages could not be located, and that his 1988 divorce decree was enclosed.  

In April 2010, the Veteran's children submitted statements relating that the Veteran was their father.  The same month, multiple relatives and friends submitted statements on behalf of the Veteran, attesting that he was indeed the father of the four above-named children. 

In July 2008, the RO denied the claim for entitlement to a dependency allowance for S.P. as the Veteran's spouse, and J.P., D.P., R.P., and M.P. as the Veteran's children.  The denial of the claim as based on the lack of proof of a paternal relationship with the children and lack of proof of marriage to S.P. 

In May 2012, the Veteran submitted a copy of a valid State of Nevada License and Certificate of Marriage dated January [redacted], 2008, which shows that he married S.P. at that time.  The marriage was valid in the state of Nevada.  See NRS § 122.010.    

Also in May 2012, the Veteran submitted a corrected birth certificate for M.P., which listed him ("J.W.G.") as the father of M.P.

In August 2014, the Veteran submitted documentation that his previous marriages had ended in divorce.  The documentation consisted of three divorce decrees: a September [redacted], 1968 divorce from K.G., a November [redacted], 1984 divorce from S.G., and an October [redacted], 1988 divorce from N.G.   
 
In the July 2015 hearing before the Board, the Veteran testified that he is S.P.'s spouse and the biological father of J.P., D.P., R.P., and M.P.  The Veteran also testified that he used the name "[redacted]" in the past, and was convicted of using a false identity.   

Based on the best evidence before it at this time, the Board finds that S.P. is the Veteran's spouse, and J.P., D.P., R.P., and M.P. as the Veteran's children, for the purposes of dependency.  

In this case, the fact that the Veteran was indicted for using the name "[redacted]" only corroborates his and S.P.'s assertions that he is her spouse and the father of J.P., D.P., R.P., and M.P., as it shows that the Veteran used a name which is on one of his children's birth certificates, supporting the overall contention.  His use of a false name for a period of time (while clearly illegal, a crime which it appears the Veteran has fully answered for, having occurred several years ago, and which the Board need not address) would explain the complications associated with the birth certificate issue, and is consistent with the testimony and explantation at hearing before the undersigned.  

As such, the Veteran's claim on appeal is granted. 



ORDER

Entitlement to a dependency allowance for spouse, S. P., is granted, subject to regulations governing the payment of monetary benefits.  

Entitlement to a dependency allowance for children, J.P., D.P., R.P., and M.P., is granted, subject to regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


